Case 1:17-cv-00548-MSM-PAS Document 82 Filed 11/20/20 Page 1 of 7 PageID #: 676




                 IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE DISTRICT OF RHODE ISLAND


    DAN DIAMANT, Plaintiff

          vs.                                            CA No. 17- cv548 JJM-PAS

    UTGR, Inc. dba Twin River Casino, et al.


                               PRE-TRIAL MEMORANDUM


      1. STATEMENT OF FACTS

                 This case involves the false imprisonment and unlawful search and seizure

          of the plaintiff, Dan Diamant, on July 2, 2016 at the Twin River Casino. The

          plaintiff is a citizen of Israel. He plays blackjack, and possesses the ability to

          keep track of cards being dealt, even when the cards are placed in a “shoe” that

          holds multiple decks. By tracking cards that have already been played, Mr.

          Diamant is able to determine when the odds favor him placing a higher bet. This

          is referred to as advantage playing or “card counting.” Card counting is not

          illegal. However, casinos have the right to exclude or expel advantage players.

          They do not have the right to detain advantage players, nor do they have the right

          to force advantage players to produce identification.

                 On July 2, Mr. Diamant entered the Twin River Casino (UTGR) and

          played blackjack. After playing for a period of time, he was approached by Twin

          River Security personnel and asked to leave his place at the blackjack table. Mr.

          Diamant was surrounded by security officers and informed that he was being




                                                 1
Case 1:17-cv-00548-MSM-PAS Document 82 Filed 11/20/20 Page 2 of 7 PageID #: 677




          ejected from the casino. He was told he would need to accompany security to an

          interview room, produce identification, and be photographed.

                 Mr. Diamant said he did not want to leave the public area of the casino,

          and did not want to produce identification. He simply wanted to leave. He feared

          violence. A Twin River Security Officer, Captain Kyle, repeatedly told Mr.

          Diamant that he could not leave, would have to produce identification, and would

          have to accompany officers to an interview room.

                 Twin River’s ejection policy states that security has no right to summon or

          force an individual to its security office. If an individual wishes to leave at any

          time, he may do so. Twin River ignored this policy.

                 When Mr. Diamant declined to go to the interview room, Twin River

          security summoned two Lincoln police officers working a “detail” that evening.

          The officers, Joseph Anterni and Russell Enos, joined the officers surrounding

          Mr. Diamant. Mr. Diamant again expressed his desire to leave. Anterni and

          Enos, both in full uniform and armed, assisted Twin River security. When Mr.

          Diamant asked Anterni would what happen if he tried to leave, Anterni said “I

          would have to stop you.”

                 Twin River also alerted Rhode Island State Police Corporal Lawens

          Fevrier that Mr. Diamant was at the casino and refused to produce identification.

          Fevrier had returned to his home, approximately twenty minutes away. After

          spending several minutes attempting to identify Mr. Diamant through a state

          police computer database, Fevrier left his home and drove back to the casino.




                                                2
Case 1:17-cv-00548-MSM-PAS Document 82 Filed 11/20/20 Page 3 of 7 PageID #: 678




                 Diamant was allowed to cash his chips, but was again told he would have

          to go to the “Spine,” a private area of the casino located on another floor, where

          an interview room was located. Against his will, and believing he had no choice,

          Mr. Diamant went to the interview room. Twin River security and Lincoln

          officers Anterni and Enos went with him. Anterni acknowledged at deposition

          that both he and Enos remained through Mr. Diamant’s detention in order to assist

          with the “investigation.” Anterni also testified that he repeatedly told Mr.

          Diamant that the entire encounter was being recorded by surveillance video. He

          used this statement to push Mr. Diamant to go to the Spine. Neither Anterni,

          Enos nor Corporal Fevrier preserved this video, despite their claims to be

          assisting with or conducting an “investigation.”

                 When Corporal Fevrier arrived, he informed Mr. Diamant, now in the

          interview room, that he was “conducting an investigation.” Mr. Diamant again

          asked to leave the casino, and stated that he did not want to produce identification.

          Corporal Fevrier ordered Mr. Diamant to stand up, and patted him down. He

          removed Mr. Diamant’s identification and gave it to Twin River security. He

          directed security to photograph Mr. Diamant. Fevrier informed Mr. Diamant that

          his identification would be circulated to other casinos. When Mr. Diamant asked

          Fevrier what he was investigating, Fevrier responded that he wanted to make sure

          Diamant didn’t “blow something up.” Fevrier also told Mr. Diamant that the

          seized identification would be circulated to other casinos, making it more difficult

          for Mr. Diamant to play blackjack in other venues.




                                                3
Case 1:17-cv-00548-MSM-PAS Document 82 Filed 11/20/20 Page 4 of 7 PageID #: 679




                  The experience left Mr. Diamant shaken. His detention lasted

          approximately one hour, and he was forced to do something he did not want to

          do—produce personal identification. He had never been treated in this fashion in

          any other casino. During the entire process, he feared violence. He contacted

          Twin River within a few days of his ejection, and asked that all security video of

          his interaction with security and the police be preserved. Counsel sent a followup

          letter a few weeks later. Despite this, Twin River failed to preserve the video.

          Twin River has acknowledged through a request for admissions that it received

          Mr. Diamant’s facsimile request to preserve surveillance video.

                  There was neither reasonable suspicion nor probable cause to believe that

          Mr. Diamant was committing a crime. There was no basis for detention, and no

          legally justifiable reason to search him. Plaintiff believes that Corporal Fevrier’s

          professed reason for patting him down was a pretext to allow him to seize

          identification and hand it to Twin River.

                  The conduct of all defendants involves a gross abuse of police power.

          Twin River used two police agencies to achieve what its own policy was designed

          to prevent. In essence, it treats state and local police officers as “super security.”

          Lincoln Police officers Anterni and Enos and Trooper Fevrier were happy to

          comply. The defendants violated Mr. Diamant’s civil rights.

                  Mr. Diamant has sued for false imprisonment, and unreasonable search

          and seizure in violation of his rights under the Fourth Amendment. He seeks

          compensation for his humiliation, confinement, and the misuse of his

          identification by the defendants.




                                                 4
Case 1:17-cv-00548-MSM-PAS Document 82 Filed 11/20/20 Page 5 of 7 PageID #: 680




      2.   LEGAL ANALYSIS


                  The plaintiff has sued the defendants for the intentional tort of false

           imprisonment, and for violating his civil rights to be free of unreasonable search

           and seizure under the Fourth Amendment of the United States Constitution.

           The tort of false imprisonment occurs when a person (or persons) obstructs or

           deprives another of his freedom to choose his location, however briefly. The

           plaintiff must show that (1) defendants intend to confine him; (2) the plaintiff was

           conscious of the confinement; (3) the plaintiff did not consent to the confinement;

           and (4) the confinement was not privileged. Moody v. McElroy, 513 A.2d 5, 7-8

           (R.I. 1986). The length of confinement is immaterial. Webbier v. Thoroughbred

           Racing Protective Bureau, 105 R.I. 605, 613, 254 A.2d 285 (1969). Where a

           plaintiff submits to confinement out of fear of physical force, the “consent” does

           not bar a claim for false imprisonment. Id., and Berberian v. Mitchell, 131 R.I.

           438, 441, 321 A.2d 431, 432 (1974).

                  The Fourth Amendment of the United States Constitution provides that the

           people have a right to be secure in their persons against unreasonable searches

           and seizures. This provision entitles an individual to “the possession and control

           of his own person, free from all restraint or interference of others, unless by clear

           and unquestionable authority of law.” Terry v. Ohio, 392 U.S. 1, 9 (1967).

           “[T]his inestimable right of personal security belongs as much to the citizen on

           the streets of our cities as to the homeowner closeted in his study [.]” Id. In order

           to justify “official intrusion upon the constitutionally protected interest of the

           private (party)… the police officer must be able to point to specific and



                                                  5
Case 1:17-cv-00548-MSM-PAS Document 82 Filed 11/20/20 Page 6 of 7 PageID #: 681




          articulable facts which taken together with rational inferences from those facts,

          reasonably warrant that intrusion.” Terry, 392 at 21. The Fourth Amendment

          reaches stops and detentions that fall short of an arrest. United States v. Trullo,

          809 F.2d 108, 110 (1st Cir.) cert. denied, 482 U.S. 916 (1987).

                  It is unlawful for police officers to detain someone for refusing to answer

          their questions or for challenging them. Houston v. Hill, 482 451, 461 (1987)

          (“the First Amendment protects a significant amount of verbal criticism and

          challenge directed at police officers[.]”), Veiga v. McGee, 26 F.3d 1206, 1213 (1st

          Cir. 1994). Stopping an individual for the sole purpose of obtaining identification

          violates the Fourth Amendment. Brown v. Texas, 443 U.S. 4, 52 (1979). In the

          absence of any basis for suspecting an individual of misconduct, the balance

          between the public interest and the individual’s right to personal security and

          privacy tilts in favor of freedom from police interference. Id., at 53. In sum,

          police officers cannot detain someone simply because the police do not know who

          that person is.

      3. EVIDENTIARY ISSUES

                  There is a spoliation issue. Defendants were asked to preserve

          surveillance video pertaining to Mr. Diamant’s claim. They failed to do so.

          Defendants have admitted that they received Mr. Diamant’s request to preserve

          surveillance video, a request made less than a week after the incident. Pursuant to

          Rhode Island law, plaintiff intends to seek an instruction that the defendant’s

          destruction of this video can be construed to mean that the images contained in

          the video would have been adverse to the defendants’ interests.




                                                6
Case 1:17-cv-00548-MSM-PAS Document 82 Filed 11/20/20 Page 7 of 7 PageID #: 682




      4. LENGTH OF TRIAL

                  Plaintiff anticipates trial to last two to three days.

      5. OTHER MATTERS

                  Plaintiff remains concerned regarding the feasibility of conducting a trial

                  remotely, notwithstanding the availability of Zoom technology. Plaintiff

                  is a citizen of Israel, and would be offering testimony at a time that is

                  seven hours ahead of the eastern time zone.




                                                  __/S/__Thomas G. Briody___
                                                  Thomas G. Briody, Esq. #4427
                                                  Law Office of Thomas G. Briody
                                                  128 Dorrance Street
                                                  Suite 550
                                                  Providence, RI 02903
                                                  Telephone: (401) 751-5151
                                                  Facsimile: (401) 421-0876



                                         CERTIFICATION

           The undersigned certifies that a true copy of this settlement statement was served
       via electronic mail to Paul R. Crowell, Engleberg and Bratcher, 100 High Street,
       Boston, MA 02110, Brenda Baum, Rhode Island Department of Attorney General,
       150 S. Main Street, Providence, RI 02903, and Marc DeSisto, 60 Ship Street,
       Providence, RI 02903 on this 20th of November, 2020.

                                                  _/s/ Thomas G. Briody__




                                                  7
